Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. § 121:

	Group I:	Claims 57-73, drawn to a subcombination of an opening-resistant assembly, classified in B65D 39/082 and others.

Group II:	Claims 74-76, drawn to a combination of a pallet, classified in B65D 55/02, and others.

	The inventions are distinct, each from the other because of the following reasons:
	Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination as claimed does not require the particulars of a user-graspable region, at the first extent, the elongate body and the externally threaded member are so circumferentially disengaged from each other as to be independently rotatable, and a gasket positioned between the user-graspable region and the external thread.  The subcombination has separate utility such as being used by itself as a plug for a water pipe.

	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because by their different classification and because they are capable of separate manufacture, use and sale, and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736